DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
Claims 1-19 are pending and claims 1, 9 and 13 are amended.

Response to Amendment
Claim 13 is amended to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An environmental control system of an aircraft with a power turbine”. It is unclear whether the power turbine is part of “an environmental control system” or “an aircraft”. The claim must be amended to clarify the limitation. It is interpreted that the power turbine is part of the environmental control system.
Claims 2-8 and 19 are rejected for the incorporation of the above due to their dependency on claim 1.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazici et al. (US 2002/0126572, herein Yazici).
In regards to claim 13, Yazici discloses
A method of transferring thermal energy in an environmental control system (Fig.1), the method comprising:

passing a second stream of cool air (paragraph 24, the outside air is close to or below freezing point in the winter or close to or more than 30°C in the summer; “cool” is treated as a relative term without anything else to compare to in the claim) through a second inlet (20) of the inlet plenum, wherein the first and second inlets are disposed in a portion of the inlet plenum, and wherein the first and second inlets are fluidly connected to an outlet (50);
combining the first stream of cool air and the second stream of cool air into a mixed cool air stream (Fig.1);
directing, with the housing, the mixed cool air stream to the outlet of the inlet plenum that is fluidly connected to an inlet face of a cold layer of the heat exchanger assembly (paragraph 22, the heat exchanger 14 is disclosed as having an array of cooling and/or heating coils; paragraph 24, in the winter the mixed airflow is warmed by the heat exchanging coils 14, thus the mixed cool air stream is fluidly connected to an inlet face of a cold layer of the heat exchanger 14); and
transferring thermal energy from a hot layer of the heat exchanger assembly to the mixed cool air stream (paragraph 24, since the mixed airstream is warmed in the winter, thermal energy is transferred from a hot layer, i.e. heat exchanging coils 14).
In regards to claim 17, Yazici discloses that directing the mixed air stream to an outlet of the inlet plenum further comprises turning the mixed air stream with a tapered sidewall of the inlet plenum housing (Fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Squier (US 2013/0133348) in view of Yazici.
In regards to claim 1, Squier discloses
An environmental control system of an aircraft (Fig.1) with a power turbine (132), the environmental control system comprising:
a heat exchanger (144) comprising:
a cold layer (the part of the heat exchanger receiving air from mix chamber 142 is interpreted as a cold layer; the term “cold” has been interpreted broadly as any layer of the heat exchanger can be considered a cold layer) having an inlet face (connected to mix chamber 142) and an outlet face (on the opposite side); and
an inlet plenum (142) attached to and in fluid communication with the inlet face of the cold layer of the heat exchanger, wherein the inlet plenum includes a housing comprising:
a first inlet (receiving air from turbine 132) fluidly connected to the power turbine and configured to intake a first stream of cool air (paragraphs 12-14, the power turbine receives lower temperature air from heat exchanger 118, and further reduces the pressure and temperature of the air before sending it to the mix chamber 142);

an outlet fluidly connected to the inlet face of the heat exchanger (Fig.1), wherein:
the first and second inlets are disposed in a portion of the inlet plenum (Fig.1); and
the first and second inlets are fluidly connected to the outlet such that the outlet is configured to provide the first and second streams of cool air to the cold layer of the heat exchanger (Fig.1).
Squire does not specifically disclose a hot layer disposed adjacent to the cold layer, wherein the heat exchanger is configured to transfer thermal energy from the hot layer to cool air flowing through the cold layer.
In related art of environmental control heat exchangers, Yazici teaches a system (Fig.1) comprising a heat exchanger (14) comprising a cold layer (paragraph 22, the heat exchanger 14 is disclosed as having an array of cooling and/or heating coils; paragraph 24, in the winter the mixed airflow is warmed by the heat exchanging coils 14, thus a mixed cool air stream is fluidly connected to an inlet face of a cold layer of the heat exchanger 14) and a hot layer (paragraph 22, heating coils of the heat exchanger 14), wherein the heat exchanger is configured to transfer thermal energy from the hot layer to cool air flowing through the cold layer (paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squier’s heat exchanger to be configured to have a cold layer and a hot layer such that the heat exchanger is configured to transfer thermal energy from the hot layer to cool air flowing through the cold layer as taught by Yazici since configuring a heat exchanger to be used for either cooling or heating an air stream is well known in the art and is an intended use of the claimed structure. In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 4, Squier discloses that the first inlet is located on an upper portion of the inlet plenum housing, and the second inlet is located on a lower portion of the inlet plenum housing (Fig.1).
In regards to claim 19, Squier discloses that the housing is configured to direct a mixed air stream of air sources from both of the first inlet and the second inlet to the outlet and to the inlet face of the heat exchanger (Fig.1).

Claims 2, 3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Squier in view of Yazici and DeFrancesco et al. (US 2011/0259546, herein DeFrancesco).
In regards to claim 9, Squier discloses

a heat exchanger (144) comprising:
a cold layer (the part of the heat exchanger receiving air from mix chamber 142 is interpreted as a cold layer; the term “cold” has been interpreted broadly as any layer of the heat exchanger can be considered a cold layer) having an inlet face (connected to mix chamber 142) and an outlet face (on the opposite side);
an inlet plenum (142) fluidly connected to the inlet face of the heat exchanger and attached to the heat exchanger, wherein the inlet plenum includes a housing comprising:
a first inlet (receiving air from turbine 132) disposed in the housing and configured to intake a first stream of cool air (paragraphs 12-14, the power turbine receives lower temperature air from heat exchanger 118, and further reduces the pressure and temperature of the air before sending it to the mix chamber 142);
a second inlet (receiving air from compressor 135) disposed in the housing and configured to intake a second stream of cool air (paragraph 15, compressor 135 compresses the ram air to the same pressure as the bleed air in the power turbine, therefore, it is understood that both airstreams are cool); and 
an outlet fluidly connected to the inlet face of the cold layer of the heat exchanger (Fig.1), wherein:
the first and second inlets are disposed in a portion of the inlet plenum (Fig.1); and

a power turbine (132) fluidly connected to the first inlet of the inlet plenum;
a ram air inlet (138) that is fluidly connected to a source of ambient air, wherein the ram air inlet is fluidly connected to the second inlet of the inlet plenum (Fig.1).
Squire does not specifically disclose a hot layer disposed adjacent to the cold layer, wherein the heat exchanger is configured to transfer thermal energy from the hot layer to cool air flowing through the cold layer.
In related art of environmental control heat exchangers, Yazici teaches a system (Fig.1) comprising a heat exchanger (14) comprising a cold layer (paragraph 22, the heat exchanger 14 is disclosed as having an array of cooling and/or heating coils; paragraph 24, in the winter the mixed airflow is warmed by the heat exchanging coils 14, thus a mixed cool air stream is fluidly connected to an inlet face of a cold layer of the heat exchanger 14) and a hot layer (paragraph 22, heating coils of the heat exchanger 14), wherein the heat exchanger is configured to transfer thermal energy from the hot layer to cool air flowing through the cold layer (paragraph 24, since the mixed airstream is warmed in the winter, thermal energy is transferred from a hot layer, i.e. heat exchanging coils 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squier’s heat exchanger to be configured to have a cold layer and a hot layer such that the heat exchanger is configured to transfer thermal energy from the hot layer to cool air flowing through the cold layer as taught by Yazici 
Squier does not disclose a water extractor fluidly connected to the heat exchanger.
DeFrancesco teaches a water extractor (26) fluidly connected to a heat exchanger (22, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squier’s heat exchanger to include a water extractor as taught by DeFrancesco in order to remove moisture from the air and provide additional cooling capacity for the heat exchanger (see DeFrancesco, paragraph 11).
In regards to claims 2, 3 and 10, Squire does not disclose a nozzle disposed within the inlet plenum housing, wherein the nozzle is configured to disperse a cooling fluid into air passing through the inlet plenum housing, or dispersing a cooling fluid into the inlet plenum housing via a nozzle that is mounted in the inlet plenum housing.
DeFrancesco teaches dispersing a cooling fluid into an inlet plenum housing (14) via a nozzle (30) that is mounted in the inlet plenum housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squire’s inlet plenum to include a nozzle as taught by 
In regards to claims 6 and 12, Squire does not disclose that the inlet plenum housing further comprises a sidewall opposite the outlet, wherein the sidewall includes a tapered contour configured to direct a flow of fluid from the second inlet towards the outlet, or directing the mixed air stream to an outlet of the inlet plenum further comprises turning the mixed air stream with a tapered sidewall of the inlet plenum housing.
DeFrancesco teaches that directing an air stream to an outlet of the inlet plenum further comprises turning the mixed air stream with a tapered sidewall of the inlet plenum housing (Fig.1, upper portion of the housing is shown as turning with a tapered sidewall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squire’s inlet plenum to include a tapered sidewall for turning the mixed airstream as similarly taught by DeFrancesco depending on the configuration of the housing, for example to provide a compact structure.
In regards to claims 7, 8 and 11, Squire discloses passing the mixed air stream through a heat exchanger of the heat exchanger assembly, but does not disclose that the heat exchanger comprises a bleed air heat exchanger, a fresh air heat exchanger, and a chiller heat exchanger, wherein the chiller, fresh air, and bleed air heat exchangers are brazed together to form a single unitized tri-heat exchanger.
DeFrancesco teaches passing the mixed air stream through a heat exchanger of the heat exchanger assembly, wherein the heat exchanger comprises a bleed air heat exchanger (22), a fresh air heat exchanger (24), and a chiller heat exchanger (28), wherein the chiller, fresh air, brazed together to form a single unitized tri-heat exchanger (Fig.1, the heat exchangers are all joined together, directly and via piping; in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation has not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squire’s heat exchanger assembly to include a bleed air heat exchanger, a fresh air heat exchanger, and a chiller heat exchanger as similarly taught by DeFrancesco in order to provide further cooling for other fluids using a single heat exchanger assembly.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Squier in view of Yazici as applied to claim 1 above, and further in view of Noe et al. (US 4,702,308, herein Noe).
In regards to claim 5, Squier does not disclose a detachable access panel disposed along an outer surface of the inlet plenum housing; and a gasket disposed around an exterior of the detachable access panel such that the gasket forms a seal between the detachable access panel and the outer surface of the inlet plenum housing.
	Noe teaches a detachable access panel (106) disposed along an outer surface of a plenum housing (16); and a gasket (108) disposed around an exterior of the detachable access panel such that the gasket forms a seal between the detachable access panel and the outer surface of the plenum housing (Fig.3 and col.6 lines 25-29).
.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yazici in view of Squier.
In regards to claims 14 and 15, Yazici does not disclose drawing the second air stream from a ram air circuit or drawing the first air stream from a power turbine of the environmental control system.
	Squier teaches an inlet plenum (142) having an inlet that receives air from a ram air circuit (138) and another inlet that receives air from a power turbine (132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yazici’s method to be incorporated in an aircraft environmental control system that includes drawing the second air stream from a ram air circuit and drawing the first air stream from a power turbine as taught by Squier depending on the application of the method for mixing different types of air streams in a preferred environment.
	
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yazici in view of DeFrancesco et al. (US 2011/0259546, herein DeFrancesco).
In regards to claim 16, Yazici does not disclose dispersing a cooling fluid into the inlet plenum housing via a nozzle that is mounted in the inlet plenum housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yazici’s inlet plenum to include a nozzle as taught by DeFrancesco in order to provide additional cooling capacity to the heat exchanger (see DeFrancesco, paragraph 11).
In regards to claim 18, Yazici does not disclose passing the mixed air stream through a heat exchanger of the heat exchanger assembly, wherein the heat exchanger comprises a bleed air heat exchanger, a fresh air heat exchanger, and a chiller heat exchanger, wherein the chiller, fresh air, and bleed air heat exchangers are brazed together to form a single unitized tri-heat exchanger.
DeFrancesco teaches passing the mixed air stream through a heat exchanger of the heat exchanger assembly, wherein the heat exchanger comprises a bleed air heat exchanger (22), a fresh air heat exchanger (24), and a chiller heat exchanger (28), wherein the chiller, fresh air, and bleed air heat exchangers are brazed together to form a single unitized tri-heat exchanger (Fig.1, the heat exchangers are all joined together, directly and via piping; in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation has not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yazici’s heat exchanger assembly to include a bleed air 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Raheena R Malik/Examiner, Art Unit 3763